Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Binstock (reg. #: 70120) on 4/29/2022.
The application has been amended as follows: 
Within claim 1, line 11: “into the implanted heart valve when the frame is” has been changed to --into the frame when the implanted heart valve is--.
Within claim 7, line 2: “the leaflet” has been changed to --each leaflet--.
Within claim 7, line 4: “the free edge” has been changed to --a free edge--.
Within claim 23, lines 8-9: “being disposed at a junction between and” has been deleted.
Within claim 28, line 10: “the frame,” has been changed to --the heart valve,--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no references alone nor in combination which disclose:
With respect to claim 1:
A method comprising:
An implanted heart valve having a plurality of leaflets and an expandable frame, the frame including a first set of posts with a first width and a second set of posts with a second width greater than the first width;
Transcatheter delivering the implanted heart valve and expanding it to a first working diameter;
After the initial delivery and implantation of the implanted heart valve introducing an expander into the patients vessel, advancing the expander to and then into the implanted heart valve in the first working diameter, actuating the expander to re-dilate the implanted heart valve to a second working diameter (larger than the first working diameter while also maintaining competence of the implanted heart valve). 
With respect to claim 20:
A method comprising:
An implanted heart valve having a plurality of leaflets and an expandable frame, the frame including a first set of posts with a first width and a second set of posts with a second width greater than the first width, each of the second posts being disposed at a junction between two of the plurality of leaflets;
Transcatheter delivering the implanted heart valve;
After the initial delivery and implantation of the implanted heart valve introducing an expander into the patients vessel, advancing the expander to and then into the implanted heart valve, actuating the expander to dilate the implanted heart valve (such that competence of the implanted heart valve is maintained). 
With respect to claim 28:
A method comprising:
An implanted heart valve having a plurality of leaflets and an expandable frame, the frame including a first set of posts with a first width and a second set of posts with a second width greater than the first width, the second set of posts having a window(s) with a fixed shape during dilation of the implanted heart valve, each window(s) having polymer and being coupled to two leaflets from the two or more leaflets;
Transcatheter delivering the implanted heart valve and expanding it to a first working diameter;
After the initial delivery and implantation of the implanted heart valve re-expanding the implanted heart valve to a second working diameter (larger than the first working diameter while also maintaining competence of the implanted heart valve). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774